ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-384, concluding that MARY LORENE VAN DE CASTLE of WATCHUNG, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to deliver her files in the Williams matter to new counsel for the client and submit proof of compliance to the Office of Attorney Ethics;
*118And good cause appearing;
It is ORDERED that MARY LORENE VAN DE CASTLE is hereby reprimanded; and it is further
ORDERED that respondent shall deliver her files in the Williams matter to the client’s new counsel and shall submit proof that she has done so to the Office of Attorney Ethics on or before June 14, 2004; and it is further
ORDERED that respondent’s failure to comply with this Order shall result in her immediate temporary suspension from the practice of law without further notice; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.